EXHIBIT 99.1 CRYPTOLOGIC LIMITED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars) As at As at March31, December 31, (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Security deposits (note 3) Accounts receivable and other Income taxes receivable Prepaid expenses User funds held on deposit Future income taxes Capital assets Intangible assets (note 4) LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities Income taxes payable User funds held on deposit Future income taxes Minority interest (note 5) Shareholders' equity: Share capital (note 7) Stock options Deficit ) ) $ $ The accompanying notes are an integral part of the consolidated interim financial statements. - 1 - CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (In thousands of U.S. dollars, except per share data) (Unaudited) For the three months ended March 31, Revenue $ $ Expenses Operating General and administrative Reorganization (note 13) 29 Finance 15 21 Amortization Loss before undernoted ) ) Interest income 42 Loss before income taxes and minority interest ) ) Income taxes: Current ) ) Future ) ) Loss before minority interest ) ) Minority interest (note 5) ) ) Loss and comprehensive loss $ ) $ ) Loss per common share (note 9) Basic $ ) $ ) Diluted $ ) $ ) CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF (DEFICIT)/RETAINED EARNINGS (In thousands of U.S. dollars) (Unaudited) For the three months ended March 31, (Deficit)/Retained earnings, beginning of period $ ) $ Loss ) ) (Deficit)/Retained earnings, end of period $ ) $ The accompanying notes are an integral part of the consolidated interim financial statements. - 2 - CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF CASHFLOWS (In thousands of U.S. dollars) (Unaudited) For the three months ended March 31, Cash flows from (used in): Operating activities: Loss $ ) $ ) Adjustments to reconcile loss to cash provided by (used in) operating activities: Amortization Unrealized gain on forward contract ) ) Reorganization expense 29 Future income taxes ) Minority interest ) ) Stock options ) ) Change in operating assets and liabilities: Accounts receivable and other ) Prepaid expenses ) ) Accounts payable and accruedliabilities ) ) Income taxes payable ) Financing activities: — — Investing activities: Purchase of capital assets ) ) Purchase of other investments — ) Decrease in restricted cash — ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated interim financial statements. - 3 - 1. Basis of presentation and reorganization These interim unaudited consolidated financial statements of CryptoLogic Limited (the “Company”) have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). These interim unaudited consolidated financial statements have been prepared using the same accounting policies as were used for the audited consolidated financial statements of CryptoLogic Limited for the year ended December 31, 2009. These interim unaudited consolidated financial statements do not contain all annual disclosures required by Canadian GAAP and, as such, should be read in conjunction with the audited consolidated financial statements including the notes thereto for the year ended December 31, 2009. 2. Significant accounting policies International Financial Reporting Standards (“IFRS”) In February 2008, the Accounting Standards Board (“AcSB”) confirmed that the use of IFRS will be required in 2011 for publicly accountable enterprises in Canada. In April 2008, the AcSB issued an IFRS Omnibus Exposure Draft proposing that publicly accountable enterprises be required to apply IFRS, in full and without modification, on January 1, 2011. In June 2008, the Canadian Securities Administrators (“CSA”) issued Staff Notice 52-321, Early Adoption of IFRS which indicated that the CSA would be prepared to grant an exemption to allow Canadian financial statement issuers to adopt IFRS early on a case-by-case basis, provided that they could demonstrate that they met certain conditions. The adoption of IFRS will require the restatement of amounts reported by the Company for its previous year ended, and of the opening balance sheet as at the date of adoption. The Company intends to adopt IFRS for the accounting period commencing January 1, 2011 and is continuing to assess the financial reporting impacts of the adoption of IFRS. The Company expects financial reporting impacts to the accounting for income taxes, intangible assets and share based payments. However, the impact on future financial position and results of operations is not reasonably determinable or estimable at this time. The Company does anticipate a significant increase in disclosure resulting from the adoption of IFRS and is continuing to assess the level of disclosure required. The IFRS conversion project consists of three phases: Scoping and Diagnostics, Analysis and Development and Implementation and Review. Phase One: Scoping and Diagnostics, which involved project planning and staffing and identification of differences between current Canadian GAAP and IFRS, has been completed. - 4 - 2. Significant accounting policies (continued) Phase Two: Analysis and Development, involves detailed diagnostics and evaluation of the financial impacts of various options and alternative methodologies provided for under IFRS; identification and design of operational and financial business processes; initial staff and audit committee training; analysis of IFRS 1 optional exemptions and mandatory exceptions to the general requirement for full retrospective application upon transition to IFRS; summarization of 2011 IFRS disclosure requirements; and development of required solutions to address identified issues. Phase Two is underway, but has not yet been completed and has not yet identified any significant financial statement impacts. Phase Three: Implementation and Review will involve the execution of changes to information systems and business processes; completion of formal authorization processes to approve recommended accounting policy changes; and further training programs across the Company’s finance and other affected areas, as necessary. It will culminate in the collection of financial information necessary to compile IFRS-compliant financial statements and reconciliations; embedding of IFRS in business processes; and audit committee approval of IFRS-compliant financial statements. 3.Security deposits Security deposits are amounts held by the Company's bank as collateral provided to payment processors that process deposits and credit card transactions. 4.Intangible assets In January 2007, the Company acquired the poker brand and the customer list of Parbet.com.The total cash consideration paid was $11,770, with $11,746 allocated to the brand and $1,332 allocated to the customer list.The Company also recorded a future income tax liability of $1,308.At March 31, 2010, the net book value of the intangible assets related to Parbet were $2,116.The brand name is being amortized over 12 years and the customer list over 5 years. In August 2007, the Company acquired 100% of the assets and operations of Casino.co.uk, a gaming portal, for a purchase price of $6,098, including $182 related to the costs of acquisition.At March 31, 2010, the net book value of the intangible assets related to Casino.co.uk were $2,066.The brand name and the customer list are being amortized over their estimated useful lives of 12 years and 7 years, respectively. 5. Minority interest Pursuant to a business reorganization implemented by way of a Superior Court of Ontario, Canada court approved plan of arrangement (the “Arrangement”) and approved by the shareholders on May 24, 2007, the Company acquired control over all of the issued and outstanding common shares of CryptoLogic Inc., an Ontario company, which through the Arrangement became an indirect subsidiary of CryptoLogic Limited. As part of the Arrangement, the Company issued either an equivalent amount of CryptoLogic Limited Common Shares or, in the case of taxable Canadian residents, exchangeable shares of CryptoLogic Exchange Corporation (“CEC”), an indirect subsidiary of the Company.The CEC shares are, as nearly as practicable, the economic equivalent of CryptoLogic Limited Shares.These CEC shares participate equally in voting and dividends with the shareholders of the Company.As a result of the Arrangement, a total of 12.6 million and - 5 - 5. Minority interest (continued) 1.3 million shares of the Company and CEC were issued, respectively.No additional shares of CEC will be issued after June 1, 2007. For accounting purposes, the Arrangement has been accounted for using the continuity of interest method, which recognizes the Company as the successor entity to CryptoLogic Inc.Accordingly, these interim unaudited consolidated financial statements reflect the financial position, results of operations and cash flows as if the Company has always carried on the business formerly carried on by CryptoLogic Inc. and its subsidiaries, with all assets and liabilities recorded at the carrying values of CryptoLogic Inc.The interest held by CEC shareholders has been presented as a minority interest in these interim unaudited consolidated financial statements, as required under GAAP. The shares issued by CEC are considered a non-controlling interest of the Company for accounting purposes and, consequently, a proportional amount of the Company's shareholders' equity was recorded separately as minority interest on the consolidated balance sheets.For accounting purposes, when CEC shares are exchanged, the proportional share of the minority interest recorded on the consolidated balance sheet is reduced and share capital increased based on the pro-rata number of shares exchanged to the total number of CEC shares outstanding.Since June 1, 2007, 328,837 CEC shares have been exchanged for the Company's shares and 21,300 CEC shares were exchanged in the three months ended March 31, 2010. 6.Capital risk management The Company defines capital as its shareholders’ equity and has a policy to maintain a strong capital base so as to maintain investor and market confidence and to sustain future development of the business. The Company is listed on three major exchanges, the Toronto Stock Exchange, NASDAQ and London Stock Exchange. The Company monitors both the demographic spread of shareholders, as well as the return on equity. At March 31, 2010 the Company had $33,782 (December 31, 2009: $36,796) shareholders’ equity.The Company’s capital gives it the financial flexibility to take advantage of opportunities in its markets and consider potential strategic acquisitions.Historically, the Company has also used its shareholders’ equity to pay dividends and repurchase shares under its normal course issuer bid. The Company offers stock options to key employees and directors. At March 31, 2010 employees and directors held 517,771 options to purchase common shares of the Company. The Company has not declared a dividend in the quarter.While the Company does not expect to declare any dividends in the short term, each future quarterly dividend will be subject to Board approval based on the Company’s financial results. There were no changes in the Company’s policy for managing capital during the quarter ended March 31, 2010. Neither the Company, nor any of its subsidiaries, is subject to externally imposed capital requirements. - 6 - 7.Share capital Authorized: Unlimited common shares Issued and outstanding as at March 31, 2010: Issued common shares Contributed Shares Amount Surplus Total (in thousands) Balance, December 31, 2009 $ $
